Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 20, drawn to a system for performing a specific proposal process initiated by a first party and for generating a counterproposal for a second party in response to the received proposal from the first party for subsequent transmission of the counterproposal to the first party, classified in G06Q50/188
II. Claims 12-19, drawn to a method for a specific request for proposal process initiated by a first party and for generating a proposal for a second party for subsequent transmission to the first party, classified in G06Q50/188.
The inventions are distinct, each from the other because of the following reasons:
Inventions I, and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope, and are not obvious variants, and if it is shown that least one subcombination is separately usable. In the instant case, each of the subcombinations has a separate utility from the other as each have a separate utility in the contract negotiation process. Subcombination 1 is directed to performing a specific proposal process and Subcombination 2 is directed to performing a specific request for proposal process. Both Subcombinations are useable together separately as part of contract negotiation process.
 Additionally the Subcombination 1 provide for that the proposal is related to a property characteristics, such as location, size, price, term, duration, distance of POI, and commencement data, that the property characteristic can further comprise comparison data, receive an edit to the counter-proposal suggestion, generate a second counter-proposal suggestion based on the edit of the counter-proposal suggestion, translate the counter-proposal for a first data format to a second data format, where the counterproposal and the counter-proposal in the second data format is provided simultaneously. Furthermore Subcombination 1 details receiving a plurality of proposals that are analyzed and compared based on preferences of a second party for ranking the proposals, the transaction history of the two parties includes a negotiation metric, and displaying a change indicator indicative of a change between a proposal and counter-proposal. This is in comparison to Subcombination 2 that discusses how the RFP includes a request to schedule a site visit, where the request to schedule a site visit is automatically synchronized with a calendar of the first and second party, analyzing a negotiation metric related to the first party and proposal, where the negotiation metric comprises an average number of negotiation cycles, an average response time, and historical negotiation data, generating a suggested counter-proposal based on the analysis of the negotiation metric related to the proposal to the first party, receiving an approval indication to transform the suggested counter-proposal to transform in a counter-proposal, and where the proposal to the first part is an electronic message such as an electronic mail message, text message, an automated voice message, or a push notification. 
The details of the Subcombinations further demonstrate that there would be a significant search burden on the examiner if required to examine both Subcombination 1 and Subcombination 2.
The Examiner has required restriction between subcombinations usable together. Where Applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFP 1.104. See MPEP § 821. Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because a search required for one subcombination is not required for the others resulting in the implementing of different search strategies and/or search queries for each of the distinct subcombinations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689